                             Case 2:18-ap-01235-VZ             Doc 32 Filed 03/20/19 Entered 03/20/19 16:07:19   Desc
                                                                Main Document     Page 1 of 5


                              1    NEWMEYER & DILLION LLP
                                   J. NATHAN OWENS, CBN 198546
                              2    AMTOJ S. RANDHAWA, CBN 301360
                                   895 Dove St., Fifth Floor
                              3    Newport Beach, California 92660
                                   (949) 854-7000 / (949) 854-7099 (Fax)
                              4    Nathan.Owens@ndlf.com
                                   Amtoj.Randhawa@ndlf.com
                              5
                                   Attorneys for Plaintiffs
                              6    STEPHEN CHEIKES, an individual; and
                                   THE STORYTELLERS GROUP
                              7    ENTERPRISES CO., a Canadian corporation
                              8                                UNITED STATES BANKRUPTCY COURT
                              9                                CENTRAL DISTRICT OF CALIFORNIA
                             10

                             11    In Re:                                           CASE NO.:         2:18-BK-14672- VZ
N EWM EYER & D I LLION LLP




                             12    SHAMAN BAKSHI,                                   AP CASE NO.:      2:18-AP-01235-VZ
                                                                                    JUDGE:            Vincent P. Zurzolo
                             13                          Debtor.
                             14
                                   STEPHEN CHEIKES, an individual;                  STIPULATION TO EXTEND
                             15    and THE STORYTELLERS GROUP                       DISCOVERY DEADLINES
                                   ENTERPRISES CO., a Canadian
                             16
                                   corporation;                                     [[PROPOSED] Order Extending
                             17                                                     Discovery Deadlines filed concurrently
                                                         Plaintiffs,                herewith]
                             18

                             19              v.                                     [FIRST REQUEST]
                             20
                                   SHAMAN BAKSHI,
                             21
                                                         Defendant.
                             22

                             23

                             24             Plaintiffs Stephen Cheikes and The Storytellers Group Enterprises Co.
                             25   (collectively “Plaintiffs”) and Defendant Shaman Bakshi (“Defendant”), by and
                             26   through their respective counsel of record, do hereby stipulate to and request the Court’s
                             27   approval to extend certain discovery deadlines 60 days but which request would not
                             28

                                  2518.102 / 8099689.1

                                  DOCS_LA:320377.3 07977/001
                             Case 2:18-ap-01235-VZ              Doc 32 Filed 03/20/19 Entered 03/20/19 16:07:19       Desc
                                                                 Main Document     Page 2 of 5


                              1   impact any hearing dates or the Pretrial Conference in the present adversary.
                              2                                           FACTUAL RECITAL
                              3             1.           This matter involves an adversary complaint for nondischaregability of
                              4   debt pursuant to 11 U.S.C §523(a)(2)(A), (a)(2)(B), (a)(4), and (a)(6).
                              5             2.           The parties appeared at the November 15, 2018 status conference. On
                              6   December 7, 2018, the Court entered a Scheduling Order (the “Scheduling Order”)
                              7   in the above referenced adversary proceeding. (Adversary Proceeding Docket no.,
                              8   15)
                              9             3.           The Scheduling Order set the following upcoming deadlines and dates:
                             10                     April 15, 2019- Fact Discovery and submission of expert reports cut-
                             11                           off
N EWM EYER & D I LLION LLP




                             12                     September 6, 2018 - Pretrial motions (except motions in limine) shall
                             13                           be heard before this date.
                             14                     October 24, 2018 at 9:00 a.m – Pretrial Conference.
                             15             4.           The Parties have served their respective FRCP 26(a) disclosures.
                             16   Plaintiffs have served Defendant with multiple sets of written discovery and
                             17   Defendant has served responses thereto.                    Defendant has served Plaintiffs with
                             18   multiple sets of written discovery and Plaintiffs have served responses thereto. Three
                             19   subpoenas have been issued seeking exclusively documents.
                             20             5.           The parties recently reached compromises with respect to Plaintiffs’
                             21   subpoenas to JP Morgan Chase and Google, Inc. As a result, Defendant’s Motion to
                             22   Quash was withdrawn (see ECF 29), and Plaintiffs will be reissuing revised
                             23   subpoenas pursuant to the parties’ agreement.                     The parties recently reached
                             24   compromises with respect to Defendant’s subpoena to Google, Inc. As a result,
                             25   Defendant will be reissuing a revised subpoena pursuant to the parties’ agreement.
                             26   It is expected that at least 30 days will be necessary for the third party vendor to
                             27   comply with the subpoena.
                             28
                                                                                                   STIPULATION TO EXTEND DISCOVERY
                                  2518.102 / 8099689.1                                 -2-                              DEADLINES
                                  DOCS_LA:320377.3 07977/001
                             Case 2:18-ap-01235-VZ              Doc 32 Filed 03/20/19 Entered 03/20/19 16:07:19       Desc
                                                                 Main Document     Page 3 of 5


                              1             6.           The parties aver that good cause exists for the requested extension
                              2   because the parties have diligently been working to resolve multiple discovery
                              3   disputes amicably. The parties have been working diligently to complete discovery
                              4   within the time frames of the scheduling order. The parties have been attempting to
                              5   locate the core group of documents for a financial transaction taking place in March
                              6   2011, which has raised numerous issues with document retention. The parties have
                              7   sought documents prior to initiating any depositions of Plaintiff or Defendant.
                              8             7.           The Parties request a brief extension of the above-mentioned discovery
                              9   deadlines 60 days and without impacting the Pre-Trial conference, unless the Court
                             10   deems moving the Pre-trial Conference just and proper. None of the discovery dates
                             11   sought to be extended set under the Scheduling Order have expired and the parties
N EWM EYER & D I LLION LLP




                             12   continue to work in an expeditious fashion to narrow the disputed facts and legal
                             13   issues for trial. The purpose of the request for the extension is not due to any
                             14   improper purpose or delay.
                             15                                              Relief Requested
                             16             The parties propose the following amendments to the Court’s Scheduling Order
                             17   (ECF 15):
                             18                    All discovery must be completed by June 15, 2019, including receipt of
                             19                          written responses to discovery requests, and filing of all expert reports
                             20                          and supporting declarations;
                             21                    The last date for pre-trial motion to be heard is October 6, 2019 except
                             22                          for a motion to approve a settlement or a motion to exclude evidence at
                             23                          trial; and
                             24                    A Pre-Trial Conference is set for November 14, 2019 at 11:00 a.m.
                             25             If this extension is granted, all anticipated additional discovery should be
                             26   concluded within the stipulated extended deadline.
                             27   ///
                             28   ///
                                                                                                 STIPULATION TO EXTEND DISCOVERY
                                  2518.102 / 8099689.1                              -3-                               DEADLINES
                                  DOCS_LA:320377.3 07977/001
                             Case 2:18-ap-01235-VZ             Doc 32 Filed 03/20/19 Entered 03/20/19 16:07:19   Desc
                                                                Main Document     Page 4 of 5


                              1                                             ARGUMENT
                              2             Rule 9006(b)(1) of the Federal Rules of Bankruptcy Procedure provides in
                              3   pertinent part that "when an act is required or allowed to be done at or within a
                              4   specified period by these rules or by a notice given thereunder or by order of court,
                              5   the court for cause shown may at any time in its discretion ... with or without
                              6   motion or notice order the period enlarged if the request therefor is made before the
                              7   expiration of the period originally prescribed or as extended by a previous order ....”
                              8   This rule applies to the request for an extension of the deadlines for completion of
                              9   discovery. See, e.g., The Arkansas Bank v. Burrow (In re Burrow), 141 B.R. 665,
                             10   666 (Bankr. E.D. Ark. 1992). A party seeking an extension of the deadlines for
                             11   discovery should be granted an extension if they show that discovery could not be
N EWM EYER & D I LLION LLP




                             12   completed within the time alloted, even though the party seeking the extension
                             13   proceeded in a timely and diligent manner. "A court may modify a scheduling
                             14   order 'upon a showing of good cause.' In Forstmann v. Culp, 114 F.R.D. 83, 85
                             15   (M.D.N.C. 1987). See In re Duarte, 146 B.R. 958, 960 (WD BC, 1992). Rule
                             16   9006(b) permits the court to extend deadlines, for cause shown. It even permits
                             17   relief from a deadline after the fact if the failure to act was the result of excusable
                             18   neglect.
                             19             In the present case, the parties have exchanged multiple sets of written discovery
                             20   and documents. Given the age of the underlying financial transaction, the parties have
                             21   sought documents from various third parties. The documents sought raise concerns
                             22   with regards to privacy and personal information of the parties. The parties counsel are
                             23   working through various discovery disputes without unnecessarily exposing sensitive
                             24   financial or personal information of parties as well as desire to have the documents from
                             25   third parties prior to depositions. The request for the 60 day extension of fact discovery
                             26   and 30 day enlargement of pre-trial motions, would not impact the date the Court set
                             27   for a Pre-Trial Conference. The request for relief is the first request to enlarge any dates
                             28   under the Scheduling Order.
                                                                                             STIPULATION TO EXTEND DISCOVERY
                                  2518.102 / 8099689.1                            -4-                             DEADLINES
                                  DOCS_LA:320377.3 07977/001
                             Case 2:18-ap-01235-VZ             Doc 32 Filed 03/20/19 Entered 03/20/19 16:07:19   Desc
                                                                Main Document     Page 5 of 5


                              1             The parties aver that this request for extension of discovery deadlines is made by
                              2   the parties in good faith and not for the purpose of delay.
                              3

                              4   DATED this 20th day of March, 2019.               DATED this 20th day of March, 2019.
                              5

                              6
                                    /s/ Amtoj S. Randhawa                           /s/ Jeffrey Nolan
                                    Amtoj S. Randhawa, Esq                          Jeffrey P. Nolan, Esq.
                              7     Newmeyer & Dillion, LLP                         Pachulski Stang Ziehl & Jones LLP
                              8
                                    895 Dove St., Fifth Floor                       10100 Santa Monica Blvd., 13th Floor
                                    Newport Beach, CA 92660                         Los Angeles, CA 90067
                              9     Attorneys for Plaintiffs                        Attorneys for Defendant
                             10

                             11
N EWM EYER & D I LLION LLP




                             12

                             13

                             14

                             15

                             16

                             17

                             18

                             19
                             20

                             21

                             22

                             23

                             24

                             25

                             26

                             27
                             28
                                                                                             STIPULATION TO EXTEND DISCOVERY
                                  2518.102 / 8099689.1                            -5-                             DEADLINES
                                  DOCS_LA:320377.3 07977/001
